Citation Nr: 0408839	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  95-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from May 
11, 1995, to November 16, 1997, in excess of 40 percent from 
November 17, 1997, for degenerative disc disease of the 
lumbosacral spine, based on an initial grant of service 
connection.  

2.  Entitlement to a rating in excess of 20 percent for post-
traumatic osteoarthritis, residuals of a fracture of the 
tibial plateau of the right knee joint, based on an initial 
grant of service connection.  

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the talar domes of the left ankle 
joint, postoperative.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to May 
1978.  The veteran also had service in the Air National 
Guard.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In September 
1997, the veteran's file was transferred to Atlanta, Georgia.   

In September 1994, the RO granted service connection for 
residuals of a fracture of the left ankle and assigned a 
noncompensable evaluation, effective September 7, 1994.  The 
RO also granted service connection for residuals of a 
fracture of the right knee and assigned a 10 percent 
disability evaluation, effective September 7, 1994.  

In November 1995, the RO granted service connection for 
degenerative disc of the lumbosacral spine.  A 10 percent 
disability evaluation was assigned, effective May 11, 1995.  

The veteran disagreed with the initial disability evaluations 
assigned to his service-connected left ankle, right knee, 
lumbar spine disabilities appealed the claims.  Because the 
veteran has disagreed with the initial ratings assigned for 
these disabilities, the Board has recharacterized the issues 
as they appear on the cover of this decision.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  During the course of 
this appeal, in August 1998, the RO increased the rating for 
the right knee disability to 20 percent, effective September 
7, 1994; the left knee disability evaluation was increased to 
10 percent, which effective September 7, 1994.  The RO also 
increased the rating for the veteran's degenerative disc 
disease of the lumbosacral spine to 40 percent, effective 
November 17, 1997.  Inasmuch as the veteran is presumed to 
seek the maximum available benefit for a disability, and 
higher evaluations are available for his disabilities, his 
claim for higher evaluations remains viable on appeal.  Id; 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

After this matter was transmitted to the Board, the veteran 
submitted additional evidence which consists of statements of 
the veteran and his spouse, a January 2004 statement of Sarah 
W. Hampton, M.D., regarding the veteran's back and knee 
disabilities, a information regarding the veteran's 
prescription medication, and a copy of Social Security 
Administration (SSA) disability benefit award for the 
veteran's back and bilateral knee disabilities, a copy of a 
VA X-ray of the veteran's lumbar spine dated in May 2002.  
The veteran has not waived RO consideration of this evidence.  
Therefore, these documents are transferred to the RO for 
appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  It is noted that 
the veteran has claims for loss of memory and for a total 
rating based upon individual unemployability.  The RO denied 
these claims in its decision of June 2003.  The file does not 
contain a substantive appeal to the Board and these issues 
are not legally before it.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  



Outstanding Records

The veteran has identified VA medical records pertaining to 
his claims that have not been secured by the RO.  These 
records include:  VA outpatient treatment records of the VA 
medical facility in Peoria, Illinois for knee and back 
treatment and records dated in May 1997 of the VA medical 
facility in Danville, Illinois.  

The report of a VA examination in October 2002 shows that a 
magnetic resonance imaging (MRI) and computed topography of 
the veteran's lumbar spine were conducted in May 2002.  The 
examiner noted that those studies were not available to him, 
and those studies remain outstanding.  

Left Ankle and Right Knee
The Board notes that current examinations for the 
disabilities at issue are not adequate for rating purposes.  

The most recent examination of the veteran's left ankle and 
right knee disabilities is dated in October 2002.  At the 
examination, the veteran complained of pain and stiffness in 
the right knee and left ankle.  He reported that walking and 
bending affected the joints during cold rainy weather.  It 
was noted that the veteran walked with a moderate limp on the 
right and that he had a right hinged knee brace in place.  
Inasmuch as the veteran's service-connected left ankle and 
right knee disabilities are rating under the scheduler 
ratings pertaining to the musculoskeletal system, the 
examiner failed to address functional impairment due to pain 
on use in accordance with 38 C.F.R. §§ 4.40, 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Additional 
examinations are warranted to determine the severity of the 
veteran's service-connected left ankle and right knee 
disabilities.  

Back

As to the veteran's back, the Board notes that the disability 
is evaluated under 38 C.F.R. § 4.41a, Diagnostic Code 5010-
5293, which pertains to intervertebral disc syndrome.  The 
regulations used to evaluate back disabilities, including 
intervetebral disc syndrome, changed twice since the veteran 
filed his claim.  The first amendment created new criteria 
for intervertebral disc syndrome and became effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293).  The second 
regulatory change became effective September 26, 2003.  See 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003)(to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
and Plate V).  While the RO considered the amendments under 
67 Fed. Reg. 54,345 (Aug. 22, 2002), it has not had an 
opportunity to consider the more recent amendments.  In 
addition, it does not appear that the veteran has received 
notice of the changes made to the rating criteria for rating 
intervertebral disc syndrome under 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003)(to be codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  The 
veteran should be scheduled for a VA examination that 
provides the information required for an evaluation under the 
new rating criteria.  

As noted in the introduction, that this is an initial rating 
case.  As the veteran disagreed with the assignment of the 
initial ratings for the disabilities at issue, consideration 
should be given to "staged ratings" since service connection 
was made effective (i.e., different percentage ratings for 
different periods of time).  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Accordingly, the case is remanded to the RO for the 
following: 

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met 

2.  The RO should have the veteran to 
provide the dates of treatment veteran 
should be requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims.  After 
obtaining any necessary consent forms for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.

3.  In any event, the RO should obtain 
treatment records of the VA medical 
facility in Preoria, Illinois for the 
veteran's back and knee disabilities 
since the veteran separated from service 
and treatment records of the VA facility 
in Danville, Illinois dated in 1997.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the severity of 
the veteran's residuals of a fracture of 
the left ankle and residuals of a fracture 
of the right knee.  Send the claims folder 
to the examiner for review.  All 
symtomatology should be described in 
detail.  All indicated studies, including 
X-rays, must be performed.  The examiner 
should comment on the following:  

a.  The examiner should provide range of 
motion measurements (using a goniometer) 
of the left ankle and right knee.  The 
examiner is requested to provide a 
definition, in degrees, of " normal" 
ankle and knee motion, and provide an 
opinion as to the severity of the any 
evidenced motion limitation in the 
veteran.  

b.  The examiner must perform tests of 
joint movement against varying resistance 
of the left ankle and right knee.  The 
extent of any incoordination, weakened 
motion and excess fatigability on use 
must be described by the examiner.  The 
examiner should identify any objective 
evidence of pain or functional loss due 
to pain of the right knee and left ankle.  
The examiner must also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected right 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.

c.  As to the left ankle, the examiner 
should indicate whether recurrent 
subluxation or instability is shown, and, 
if shown, the degree in terms of slight, 
moderate, or severe.  

5.  The veteran should be provided a VA 
orthopedic examination of his service-
connected degenerative disc disease of the 
lumbosacral spine.  The examiners should 
also be provided a copy of the new rating 
codes found at See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) to assist in the evaluation 
of the veteran.  Send the claims folder to 
the examiner for review.  All symtomatology 
should be described in detail.  All 
indicated studies, including X-rays, must 
be performed.  The examiners are requested 
to address the following:  

a.  The examiners should provide the 
range of motion of the spine in degrees.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  

b.  The examiners should describe as 
precisely as possible, the functional 
debility i.e. incapacitating episodes 
caused by the veteran's intervertebral 
disc syndrome in number of days, the 
duration of each incapacitating episode 
during the past 12-month period.  (Note:  
An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  

c.  The examiners should identify each 
system, both orthopedic and neurological, 
that is causing chronic problems because 
of the veteran's service-connected 
intervetebral disc syndrome (examples of 
possible orthopedic systems include the 
lumbar spine, the hips, the knees, and 
the ankles and examples of possible 
neurological systems include the sciatic 
nerve).  

d.  As to each adversely affected 
orthopedic system, the examiners should 
conduct range of motion studies and 
provide a consensus opinion as to at what 
point, measured in degrees, pain began 
with each range of motion and provide an 
opinion as to the amount of additional 
loss in range of motion the veteran would 
experience during a flare-up or with 
fatigue.  

e.  As to each adversely affected 
neurological system, the neurologist 
should provide an opinion as to whether 
the veteran's adverse symtomatology 
equates to "mild", "moderate", or 
"severe" incomplete paralysis or 
"complete" paralysis of the nerve in 
question.  

f.  The examiners should describe any 
postural abnormalities, fixed deformity 
(ankylosis), or abnormality of 
musculature of the back.  In the 
situation where there is unfavorable 
ankylosis of the thoracolumbar spine, the 
examiner should indicate whether there 
is:  difficulty walking because of a 
limited line of vision; restricted 
opening of the mouth (with limited 
ability to chew); breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea; dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurological symptoms due to nerve root 
involvement.  

6.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Then, the RO should then readjudicate the 
claim of entitlement to ratings in excess of 
10 percent from May 11, 1995, to November 16, 
1997, in excess of 40 percent from November 
17,1997, for degenerative disc disease of the 
lumbosacral spine, a rating in excess of 20 
percent for post-traumatic osteoarthritis, 
residuals of a fracture of the tibial plateau 
of the right knee joint, and an evaluation in 
excess of 20 percent for residuals a fracture 
of the talar domes of the left ankle joint, 
postoperative, with consideration of 
Fenderson v. West, supra.  The RO should also 
consider the new provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The RO should 
also consider the additional evidence noted 
in the introduction of this decision.  

8.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




